FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – MARCH 11, 2010 BAYTEX ENERGY TRUST ANNOUNCES FOURTH QUARTER 2009 RESULTS Baytex Energy Trust (“Baytex”) (TSX: BTE.UN; NYSE: BTE) is pleased to announce its operating and financial results for the three months and year ended December 31, 2009 (in Canadian dollars unless otherwise denoted). Highlights · Produced a quarterly record of 42,713 boe/d for Q4/09 and an annual record of 41,382 boe/d (an increase of 3% over 2008); · Generated funds from operations of $97.3 million in Q4/09 (an increase of 10% over the prior quarter) and annual funds from operations of $332.2 million (the second highest annual result in Baytex history); · Increased total proved reserves 3% to 129 million boe, and total proved plus probable reserves 5% to 197million boe; · Inclusive of acquisitions, replaced 165% of production, with finding development and acquisition (“FD&A”) costs of $11.63 per boe for proved plus probable reserves excluding changes in future development costs (“FDC”). Three year average (2007 – 2009) FD&A costs are $11.89 per boe for proved plus probable reserves excluding FDC; · Replaced 113% of production through exploration and development (“E&D”) activities alone while investing only 47% of funds from operations into E&D; · Realized a recycle ratio (operating netback divided by FD&A costs) based on a proved plus probable reserves (excluding FDC) of 2.4x in 2009 and 2.5x for the three year average; · Advanced development of our key resource play at Seal, increasing year end reserves by 16% to 31 million barrels on a total proved basis, and by 39% to 55 million barrels on a proved plus probable basis, and continuing to advance our development techniques; · Pre-paid the remaining deferred acquisition payments for our Bakken-Three Forks lands in North Dakota, providing greater and accelerated operating control as we continue to develop this light oil resource play; and · Delivered total market return (assuming reinvestment of distributions) of 28% in the fourth quarter (121% for twelve months ended December 31, 2009). Three Months Ended Year Ended December 31, September 30, December 31, December 31, December 31, FINANCIAL (thousands of Canadian dollars, except per unit amounts) Petroleum and natural gas sales Funds from operations (1) Per unit - basic Per unit - diluted Cash distributions declared Per unit Net income Per unit - basic Per unit - diluted Exploration and development Acquisitions – net of dispositions Total oil and gas expenditures Bank loan Convertible debentures Long-term notes Working capital deficiency Total monetary debt (2) Baytex Energy Trust Press Release
